Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered May 2, 2014, which denied the petition seeking, among other things, to annul respondents’ determination, dated September 12, 2013, denying retroactive accidental disability retirement (ADR) benefits, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
When respondents reclassified petitioner’s retirement to ADR *619on September 11, 2013, they were constrained by statute to deny petitioner’s request that the ADR benefits be paid retroactively (see Administrative Code of City of NY § 13-252.1 [2] [b]). The remedy, if any, lies with legislative action.
Petitioner’s request for sanctions is improperly raised for the first time in his reply brief.
We have considered petitioner’s remaining arguments and find them unavailing.
Concur — Friedman, J.P., Andrias, Saxe, Richter and Gische, JJ.